FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 8, 2022

                                   No. 04-22-00551-CV

                            THE CITY OF CASTLE HILLS,
                                     Appellant

                                             v.

                         Jenifer Ashley Andrea ROBINSON, et al,
                                         Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-22569
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER
       Appellees have filed a “Motion for Involuntary Dismissal,” and appellant has opposed
the motion. We order the motion and opposition carried with the appeal.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court